El Juez PresideNte Sr. del Toro,
emitió la opinión del tribunal.
Telémaco Fragoso inició este pleito en solicitud de que se declarara nula cierta escritura de hipoteca constituida sobre una finca urbana de su propiedad e inscrita en el registro. Sostuvo el demandado Asisclo Marxuach su derecho a la hipo-teca y a la inscripción, y trabada así la contienda fué el pleito a juicio, dictándose finalmente sentencia declarando la de-manda con lugar. El demandado apeló señalando como único error el cometido, a su juicio, por la corte, al pronunciar su sentencia.
De las alegaciones y de las pruebas examinadas en conjun-to resulta que el 21 de enero de 1918 Ramón Miranda suscri-bió a favor de Telémaco Fragoso, el demandante, un pagaré por la suma de mil dólares vencedero el 30 de julio de 1919. No satisfecha la deuda, el acreedor requirió de pago al deudor por acta notarial de 23 de agosto de 1919, y archivó mía de-manda en la corte de distrito el 10 de septiembre siguiente que terminó por sentencia favorable al acreedor, pronunciada el 20 de octubre de 1919. Mientras se tramitaba el pleito en cobro de pesos contra Miranda, el demandante Fragoso solicitó; y obtuvo una orden pana asegurar la efectividad de la sentencia que pu-diera dictarse y dicha orden trató de cumplirse embargando en el registro una casa y solar sitos en la calle del Culto de Santurce, San Juan, P. R., pertenecientes al deudor. El re-gistrador, el 6 de octubre de 1919, se negó a verificar la anota-ción solicitada por no constar inscrita aún la propiedad a favor de Miranda, tomando en su lugar anotación de suspensión por el término reglamentario.
Librado mandamiento de ejecución para satisfacer la sen-tencia de 20 de octubre, se subastó el 26 de diciembre de 1919 la propiedad indicada, y se le adjudicó al demandante por la suma, de ochocientos dólares que se abonarían a cuenta del im-porte de la sentencia. El 12 de enero de 1920 se otorgó la es-*197critura de venta judicial de la finca subastada a favor de Fra-goso. Diclia escritura no consta inscrita en el registro deja propiedad. Cuando la finca fue subastada, estaba libre de gravámenes en el registro, inscrita no a nombre del deudor Miranda sino a nombre de la persona de quien Miranda derivaba su derecho. Cuando se otorgó la escritura de venta judicial a favor de Fragoso, ya Marxuach había presentado en el regis-tro su escritura de hipoteca, habiendo negado el registrador su inscripción por no constar la finca registrada a nombre del deudor Miranda, o sea, por el mismo motivo que antes había negado la anotación del embargo a favor de Fragoso.
No hay duda alguna con respecto al derecho dominical de Miranda. Tampoco la hay con respecto a que ese derecho se transmitió al demandante Fragoso. La cuestión a resolver es la de si Fragoso adquirió la finca libre de gravámenes o gra-vada con la hipoteca de Marxuach. ¿ Cómo y cuándo se cons-tituyó esa hipoteca?
Según copia certificada expedida por el notario público Manuel Paz Urdaz ante él comparecieron el 31 de mayo de 1918 Ramón Miranda y Acisclo Marxuach hipotecando el primero a favor del segundo la casa de que se trata, para responder de una deuda de mil dólares. La copia expresa la fecha de la escritura y consigna que fue firmada, signada y sellada por el notario autorizante que lo fue el mismo Paz Urdaz.
Dicha cópia se presentó en el registro como se ha dicho el 2 de enero de 1920 y se negó su inscripción por el motivo indi-cado. Luego parece que se inscribió la casa y solar a nombre de Miranda y entonces, el 30 de marzo de 1921, o sea, más de un año después, se inscribió la escritura de hipoteca a favor de Marxuach y surgió este pleito.
Si la copia do que venimos hablando fuera exacta, debería-mos entrar de lleno a resolver el conflicto aplicando las reglas del derecho civil y de la Ley Hipotecaria, pero antes de lle-gar a ese punto, se hace necesario investigar y resolver ama *198cuestión fundamental en relación con la escritura original en que se constituyó la hipoteca.
La copia dice que la escritura original está firmada, sig-nada y sellada por el notario y bajo esa base se verificó la ins-cripción de la hipoteca en el registro, pero es lo cierto que el original tiene la fecha en lápiz y no está firmado, ni signado, ni sellado por el notario.
Siendo esto así ¿puede sostenerse que la hipoteca se consti-tuyó por escritura pública y por tanto que pudo inscribirse en el registro y perjudicar a tercero, o bien es necesario resolver que se trata de un simple documento privado valedero entre las partes, que no pudo inscribirse en el registro ni perjudicar a tercero ?
La sección 9 de la Ley Notarial, vigente a la fecha de la es-critura de hipoteca y en la actualidad, prescribe:
“Sección 9. — Escritura original es la que redacta el notario sobre el contrato o acto sometido a su autorización, y que firman los otor-gantes, los testigos instrumentales, o de conocimiento en su caso, autorizándola el notario ante el que se otorgue, con su firma, signo y sello, no siendo permitido el firmar con marquilla.”
Y la 20 de la propia ley dispone:
“Sección 20. — Serán nulos los instrumentos públicos:
“Io. En que baya intervenido como parte el notario que los auto-rice, o contengan alguna disposición a favor de éste.
“2o. En que sean testigos los parientes de las partes en ellos inte-resadas, o los parientes, escribientes o criados del notario autorizante.
“3o. En que el notario no certifique sobre el conocimiento de los otorgantes, o no supla esta diligencia con testigos de conocimiento, o en que no aparezcan las firmas de las partes y testigos cuando deban hacerlo, y la firma, signo y rúbrica del notario.”
Ante preceptos de ley tan claros y terminantes, no caben interpretaciones más o menos lógicas o tendentes a asegurar la justicia que pueda estar envuelta en determinado qaso particular.
No es posible aceptar, como sostiene la parte apelante, que *199el hecho de haber expedido el propio notario la copia bajo sn firma, signo y sello, suplió la deficiencia del original. El original es la base, lo que queda, lo que forma el protocolo, lo que permanece en el archivo del notario y luego va al archivo general, aquello en que puede confiarse, el verdadero documento público del cual emana el otro documento público que se llama copia. La copia debe ser conforme al original. Consignar en una copia algo que en el original no existe, es sencillamente una falsedad. No importa que el notario tuviera la intención de firmar. La ley no se limitó a la intención, o a la deducción, sino que exigió la realidad de la firma, signo y sello puestos en el acto mismo del otorgamiento.
Siendo, pues, nula la escritura de hipoteca como documento público, nula necesariamente es también sn inscripción en el registro. El contrato queda reducido a un documento pri-vado que no perjudica a tercero. Fragoso adquirió la finca libre de gravámenes y sn derecho debe serle reconocido por las cortes.
Procede por el motivo expresado, la confirmación de la sen'-tencia recurrida.

Confirmada.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.